                Case 3:18-cr-03857-WQH Document 42 Filed 05/12/20 PageID.90 Page 1 of 2
<
    AO 245D (CASD Rev. III 9) Judgment in a Criminal Case for Revocations


                                        UNITED STATES DISTRICT Co
                                              SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                   MAY   12 2020
                 UNITED STATES OF AMERICA                                JUDGMENT IN Ac                   MI   _     _    'lHiCl   g~~~6RNIA
                                                                         (For Revocation of Probation ~~if;,@~l\!l&Jfll-              L)iYUTY
                                                                         (For Offenses Committed On 'II.ft
                                   V.
                  MARIBEL PEREZ-LEYVA (I)
                                                                            Case Number:        3:!8-CR-03857-WQH

                                                                         Carlos Cristobal Ruan
                                                                         Defendant's Attorney
    REGISTRATION NO,               71770-298

    •·
    THE DEFENDANT:
    ~ admitted guilt to violation ofallegation(s) No.           I

    D    was found guilty in violation of allegation(s) No.
                                                              -------------- after denial of guilty.
    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Nnmber                 Natnre of Violation

                                      nv I, Committed a federal, state or local offense




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of I 984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.




                                                                         HON. WILLIAM Q. HAYE
                                                                         UNITED STATES DISTRICT JUDGE
               Case 3:18-cr-03857-WQH Document 42 Filed 05/12/20 PageID.91 Page 2 of 2
'
    AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:                MARIBEL PEREZ-LEYVA (I)                                                  Judgment - Page 2 of2
    CASE NUMBER:              3:18-CR-03857-WQH

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     Time Served




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




    D      The defendant is remanded to the custody of the United States Marshal.

    •      The defendant shall surrender to the United States Marshal for this district:
           •    at _ _ _ _ _ _ _ _ _ A.M.                         on
                                                                       --~----------------
           •    as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    •     Prisons:
          •     on or before
          •     as notified by the United States Marshal.
          •     as notified by the Probation or Pretrial Services Office.

                                                          RETURN

    I have executed this judgment as follows:

          Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                    UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   3:18-CR-03857-WQH
